Elmer, J.
The Society for Establishing Useful Manufactures made a lease to the lessor of the plaintiff, January 1, 1843, of certain premises in the town of Paterson, for the term of eleven years, at an annual rent of twenty dollars. The lease contained the following stipulations: the society reserve the right, and it is exjuessly agreed and understood, by and between the said parties, that the said society may sell any lot or lots for building, part of the said premises, at any time, this lease notwithstanding,, deducting from the rent herein reserved at the rate of turn dollars and fifty cents for every acre they shall so ¿oil.”' The defendants having taken possession of that part of tire leased premises now in dispute, this ejectment was brought.
Upon the trial before the Chief Justice, in January, 1852, the defendants, in answer to the case made for the, plaintiff in that court, gave in evidence two deeds from *473the society to Thomas 0. Colt, dated April 24, 1851, and May 9, 1851, and leases of a corresponding date from Colt to defendants for the rent of fifty dollars and twenty-five dollars per annum. It appeared that the defendants occupied the premises as a lumber yard, and that a small frame building was put, on it, and used as an office.
To rebut this evidence, the plaintiff offered to prove that there was a lease from the society to the defendants prior to the execution of the deeds to Colt, which was cancelled and given up, so that defendants might take a lease directly from him. This evidence was objected to, and. being admitted, a bill of exceptions was taken, upon which error is now assigned. It is obvious that the real question before the jury was, whether there was a bona fide sale to Colt for building, pursuant to the reservation in the lease, or whether this whole proceeding between the society and Colt and the defendants was not a mere contrivance to get rid of one tenant, and substitute another, who would pay a higher rent, or who was more favored. The fact that a lease- liad been directly made in the first instance, and accepted, which upon the advice of counsel was afterwards withdrawn, and a more circuitous process substituted, was a fact proper to be submitted to the jury, to aid them in determining the question before them. It was objected, that Colt was not shown to have had any knowledge of these previous transactions. But I think the circumstances were sufficient proof that he had such knowledge. Allen was in the actual possession of the premises. Colt was a director of the society, and a son of its governor. lie paid nothing at the time, hut was charged in the books, and afterwards discharged his indebtedness by transfer to the society of stock in another Paterson company. To suppose either Colt or the defendants ignorant of the real objects of the transaction would bo to shut our eyes to the clearest light. There was in my opinion, no error in admitting this evidence.
*474The case having been submitted to the jury, the court . charged them, that the question was, whether the trans-' action between the society and Colt was an actual sale, or whether it was a mere contrivance to evade the clause in the lease, that the society can ride over Allen’s right only by an actual sale of building lots. If the design of the society was to sell this property as building lots, they had a right so to do. But if the jury should be of opinion that the whole design of the society was to lease the property to the defendants, more advantageously than they had done to Allen, and that this deed to one of the directors was a mere contrivance to effect that end, their verdict should be for . the plaintiff. This charge being excepted to, is now insisted to be erroneous If I understood correctly the objection made to this charge, it was, that the only proper question that could be submitted was, whether the sale was actual or fictitious’, that is, did Mr. Colt really buy and pay for the property. But, in my opinion, the true question was submitted to the jury. The society had no right to sell, and thus put an end to Allen’s lease, for any other purpose than for building lots. If • the sale was for any other purpose, whatever the rights of the purchaser might have been as against the society, as against Mr. Allen he had no rights. The charge was not erroneous, and the judgment must be affirmed.
The Chief Justice and Justices Ogden and Haines concurred.